Citation Nr: 0106520	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to wavier of recover of an overpayment of 
improved disability pension benefits in the amount of 
$6,774.80.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from July 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 decision of the North 
Little Rock, Arkansas, regional office (RO) of the Department 
of Veterans Affairs (VA).  The record indicates that the 
veteran submitted a request for a hearing before the Board in 
his Substantive Appeal, received in February 2000.  
Subsequently, an additional February 2000 statement was 
received in which the veteran asked that his request for a 
hearing be canceled.  Therefore, the Board will proceed with 
the review of the veteran's appeal.  


FINDINGS OF FACT

1.  Entitlement to VA improved disability pension benefits 
was established by a November 1995 rating decision; the 
veteran's monetary benefits began effective June 1, 1995.  

2.  On Eligibility Verification Reports submitted by the 
veteran in May 1996 and June 1996, he indicated that his wife 
received no income except for social security payments; his 
monthly pension payments were fixed accordingly.  

3.  As the result of information received from the Internal 
Revenue Service, it was discovered that the veteran's spouse 
had wage earnings of $2,160 and bingo winnings of $2,500 for 
calendar year 1996; the veteran's pension was adjusted 
accordingly, and the overpayment at issue ensued.

4.  Because he failed to promptly notify the VA of his wife's 
income, the veteran was at fault in the creation of the 
overpayment at issue.

5.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship.

6.  Collection of the instant indebtedness would not defeat 
the purpose for which the improved disability pension program 
is intended.

7.  The veteran's failure to make restitution would result in 
his unfair financial gain.

8. The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in electing to receive 
disability pension benefits from VA. 


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $6,774.80 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt, and his inability to repay 
the debt.  Because the veteran has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).

The record shows that the overpayment is the result of 
unreported wages and bingo winnings.  The VA learned of this 
income not from the veteran, but from the Internal Revenue 
Service, which stated that the veteran's spouse had $2,161 in 
wages in 1996, and $2,500 in bingo winnings for that same 
year.  The veteran was informed by letter in June 1999 of the 
proposed reduction in his pension benefits, effective from 
February 1, 1996.  He was further informed that unless he 
submitted additional evidence, it would be assumed that his 
spouse had continued to receive income at the same annual 
rate as she received in 1996.  The veteran did not submit any 
additional information pertaining to his wife's income for 
the years from 1996 to 1999.  Therefore, a July 1999 letter 
informed the veteran that his pension benefits had been 
terminated effective February 1, 1996, and that this would 
create an overpayment.  Additional records show that the 
veteran's total indebtedness was $15,524.80.  

In a September 1999 decision, the RO considered the facts in 
this case, and concluded that the veteran had demonstrated 
bad faith in the creation of the overpayment now at issue by 
his failure to report the income on his May 1996 or June 1996 
Eligibility Verification Reports.  However, the RO granted a 
partial waiver of the debt in the amount of $8,750.  The 
amount currently on appeal was not waived.  

Notwithstanding the finding of the RO concerning bad faith, 
the Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the VA when it is 
determined that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be established that the obligor was not 
guilty of bad faith in the creation of the overpayment.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  Bad faith 
generally is an unfair or deceptive dealing by one who seeks 
to gain at another's expense; there need not be an actual 
fraudulent intent, but merely an intent to seek an unfair 
advantage with knowledge of the likely consequences, and a 
subsequent loss to the Government.  See 38 C.F.R. § 
1.965(b)(2).  Therefore, the Board must consider whether bad 
faith on the part of the veteran led to the overpayment at 
issue.  

Entitlement to nonservice connected pension was established 
in a November 1995 rating decision.  A December 1995 letter 
informed the veteran that payments would be effective from 
June 1, 1995.  This letter also notified the veteran that his 
total family income, including his wife's earnings, were 
considered in determining the amount of pension payments, and 
that he should immediately notify the VA of any change in 
income.  A May 1996 letter was mailed to the veteran 
containing the same information.  

The veteran submitted Improved Pension Eligibility 
Verification Reports in May 1996 and June 1996.  These stated 
that the veteran's wife did not have any wages or other 
sources of income in 1996.  

In an April 1997 letter, the VA informed the veteran of the 
current amount of his pension payments.  He was again 
notified that his wife's income was considered in determining 
this amount, and that he should immediately notify the VA of 
any change in income.  

A Financial Status Report was received from the veteran in 
August 1999.  He noted that his wife had been employed from 
April 1997 to July 1999, but was currently unemployed.  

The Board finds that the veteran has not demonstrated fraud, 
willful misrepresentation, or bad faith in the creation of 
the overpayment now at issue.  Although the Improved Pension 
Eligibility Verification Reports submitted in May 1996 and 
June 1996 do not show that the veteran's wife had any income, 
the Board notes that it is possible that this income was 
received subsequent to June 1996.  Furthermore, the claims 
folder does not contain any financial reports from the 
veteran dated between June 1996 and August 1999.  Therefore, 
there is no indication of willful misrepresentation.  
Although the veteran should have known that he was 
responsible for informing the VA of a change in the family 
income, there is no indication that his failure to do so was 
based on a desire to fraudulently obtain income from the 
government, or the result of bad faith.  The Board does not 
find a basis to conclude that there was a conscious intent to 
deceive or to seek unfair advantage by the veteran in not 
reporting the income at issue.  As such, there is no legal 
bar to the benefit sought on appeal.  See 38 C.F.R. § 1.963.  

The sole question that remains to be answered is whether it 
would be against equity and good conscience for the VA to 
require repayment of the remaining indebtedness.  

The relevant regulations state that there shall be no 
recovery of an indebtedness under laws administered by the VA 
when it is determined that such recovery would be against 
equity and good conscience.  See 38 U.S.C.A. § 5302(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 38 
C.F.R. § 1.965(a).  In making such a decision, consideration 
will be given to such things as the relative fault of the 
debtor vis-à-vis the VA, whether collection of the debt would 
deprive the debtor of life's basic necessities, whether 
withholding all or part of the veteran's monetary benefits by 
way of recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
veteran's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id. 

The Board finds that the indebtedness at issue resulted 
solely from the veteran's failure to notify the VA of his 
wife's income; but for this, the overpayment would not have 
been created.  The veteran knew or should have known of his 
obligation to report the income, as he was informed on at 
least three occasions by the VA between 1996 and 1997 that he 
must do so.  Furthermore, the record indicates that the VA 
acted promptly to adjust the veteran's monetary benefits upon 
being informed of the change in income, and afforded the 
veteran an opportunity to submit additional evidence 
regarding this income before taking final action.  No 
evidence was received from the veteran.  Therefore, the VA 
was without fault in the creation of the debt.  

The veteran's primary contention is that the collection of 
the remaining debt would create undue economic hardship by 
depriving him and his family of life's basic necessities.  
The veteran's August 1999 Financial Status Report noted 
$1,628 in total monthly expenses, and $1,195 in total monthly 
income.  A December 1999 Financial Status Report indicated 
that his total monthly expenses were $1,398, and that his 
total monthly income was $1,296.  He had $20,563 in unpaid 
debt.  The veteran pays a total of $619 in monthly payments 
to meet installment contracts and other debts, which were a 
combined $895 past due.  However, these reports further note 
that the veteran purchased a 1999 Dodge Caravan, of which the 
unpaid balance constitutes $18,900 of the veteran's debt, and 
that he pays approximately $398 each month for this car.  
This indicates that the veteran's financial status is not so 
severe as to prevent him from making expensive purchases and 
taking additional financial obligations upon himself.  The 
Board notes that the veteran owes the same deference to the 
Government that he does to his private creditors.  Therefore, 
the Board must conclude that collection of the indebtedness 
would not subject the veteran to undue economic hardship.  
This is so, notwithstanding that the veteran is currently in 
arrears regarding two of his monthly bills.  The veteran's 
inability to manage his money prudently is beyond the control 
of the VA, and beyond the scope of equity and good conscience 
considerations.  As such, the evidence does not indicate that 
recoupment of the indebtedness, perhaps in reasonable monthly 
installments, would subject the veteran to undue economic 
hardship.  

The Board further notes that there is no indication that 
recoupment of the indebtedness would nullify the objective 
for which the improved disability pension program is 
intended.  Since these payments currently appear to be 
affording the veteran monetary benefits beyond that needed to 
permit him to provide for life's basic necessities, i.e. a 
new car, withholding a portion of these benefits would not 
adversely affect the program's primary purpose of offering 
financial assistance to needy veterans and beneficiaries.  On 
the contrary, it appears that the veteran would be unjustly 
enriched if he were permitted to retain the monies that he 
was overpaid.  Finally, the Board notes that there is no 
indication that the veteran either relinquished a valuable 
right or incurred any additional legal obligation by relying 
upon the VA disability pension program.  Nor has he contended 
as much.

Therefore, it follows that collection of the indebtedness at 
issue would not violate the principles of equity and good 
conscience.  In this regard, the veteran's fault, coupled 
with his failure to demonstrate an inability to repay the 
indebtedness, overrides other equitable considerations. 

ORDER

Entitlement to wavier of recover of an overpayment of 
improved disability pension benefits in the amount of 
$6,774.80 is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

